Allowable Subject Matter
1.	Claims 1-20 are allowed. 
Seo et al (“Seo”) (US 20130321340 A1), one of the main prior art of records, is directed to portable device comprising a touch-screen display, and method for controlling same.
Claims 1, 11 and 20 are independent claims. As per representative claim 11, Seo discloses a terminal (e.g., a portable device 100, Figs. 2 and 3A), comprising: 
a foldable display screen comprising a first display region (a first panel 2) and a second display region (a second panel 4); 
at least one processor (a Central Processor Unit (CPU) 111, fig.1); and 
a memory (RAM 113 & ROM 112, Fig 1), coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor (see Fig. 1), causes the at least one processor to: 
display a first user interface  of a first application (see one or more widget  shown)  in in a first display region (a first touch screen 12 or panel 2 )  and display a second user interface of a second application  in the second display region ( see widgets shown in  second touch screen 14 or panel 4 ),  when the foldable display screen is in an unfolded state (see at least fig. 3B), wherein the first display region and the second display region are on a same plane in the unfolded state ([0112] FIG. 3B shows a state where the first panel 2 and the second panel 4 are parallel in which the relative angle .theta. is 180 degrees or close to 180 degrees within a predetermined range, that is, an unfolded state); 
receive a drag operation on a target file in the first user interface;  display the target file in the second user interface according to the drag operation;  and process the target file through an application corresponding to the second user interface ([0313] Referring to FIG. 17J, the portable device detects a touch gesture 700e moving from one object 712c among the objects 712a displayed in the expanded clipboard 712 to one position (hereinafter, referred to as a fourth position) of the first or second touch screen 12 or 14, for example, a touch drag. In the shown example, the object 712c is a picture image and is dragged to the message application 702 displayed in the first touch screen 12 according to the touch gesture 700e. As illustrated in FIG. 17K, the message application 702 receives a picture image 714b of the object 712c in response to a release of the touch gesture 700e and displays 702a a message sending input window 714 for sending the picture image 714b and a sending key 714a for executing the sending of the picture image 714b in the first touch screen 12. When a tap gesture 700f is detected from the sending key 714a, the message application 702 sends a message including the picture image to a recipient).
Examiner’s note: the initial item or target item can be located in any one of the first touch screen or second touch screen. In several embodiments dragging takes place from the second touch screen 14 to the first touch screen 12 but the same gesture/dragging operation applies when the target is found in the first touch screen.   Seo even stated [0128] as an example, the touch gesture 200a includes a touch drag in a direction from one position of the second touch screen 14 to the first touch screen 12 (or opposite direction). As another example, the touch gesture 200a includes a touch drag in a direction from one position of the second touch screen 14 to one position of the first touch screen 12 (or opposite direction). Also see Par. 0198).
The following is an examiner’s statement of reasons for allowance:  as shown above Seo clearly discloses most of the limitations of representative claim 11 and similarly Seo discloses most of the limitations of independent claims 1 and 20. What is not covered in Seo is that, the newly introduced limitations, that is, Seo falls short to include “wherein the second application is selected from a third user interface displayed in the second display region, application icons corresponding to associated applications which have an application association relationship with the first application are displayed in the third user interface, display priorities of the associated applications are higher than that of other applications besides the associated applications, the application association relationship is generated based on records of displaying different applications in the foldable display screen at the same time”. 
Further prior art searches failed to produce any relevant results. Thus, all the pending claims 1-20 are allowed.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure...
US 20160170605 A1 is directed to APPLICATION ASSOCIATION PROCESSING METHOD AND APPARATUS. Embodiments of the present invention provide an application association processing method and apparatus. The method includes: detecting a first operation instruction; and when it is determined that the first operation instruction is to perform a first preset operation on first content displayed on a display interface, displaying prompt information of second content associated with the first content, where the first preset operation is an operation gesture preset by the user, the prompt information is used to inform an association relationship exists between the first content and the second content, where when the first content is an application icon, the second content is an icon of at least one control included in an application corresponding to the application icon; or when the first content is an icon of a control, the second content is an icon of an application to which the control belongs. User operation complexity can be reduced.
US 20080077874 A1 is directed to Emphasizing Drop Destinations for a Selected Entity Based Upon Prior Drop Destinations. An apparatus, program product and method that emphasize a least one drop destination for a selected entity based upon monitored drop destinations. Drop destinations may be emphasized by generating a plurality of path vectors between the selected entity and at least a portion of the plurality of drop destinations. Generally, by emphasizing drop destinations, the potential drop destinations for the selected entity may be anticipated and emphasized to the user, which may increase the likelihood that the user will drop onto the desired drop destination. Moreover, a user may choose one of the drop destinations by dropping the selected entity along the path vector associated with the desired drop destination. As such, drag and drop operations may be successfully completed with fewer mouse movements and/or less precision, often resulting in fewer accidental drops.

4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173